Citation Nr: 1503537	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION


The Veteran served on active duty from February 1979 to April 1982, from May 1987 to November 1988, and from February 2003 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In February 2013 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for bilateral hearing loss and tinnitus because these disabilities are related to excessive noise exposure during service.  The Veteran's military occupational specialty was combat engineer, and his service records reflects that he was in an imminent danger pay area in Kuwait and Iraq.  Further, the Veteran testified that he was exposed to loud noises in combat and that his tinnitus began in 2004 when he returned from Iraq.  While the Veteran is not considered competent to diagnose himself with a bilateral hearing loss disability for VA purposes, he is competent to attest to symptoms capable of lay observation, which includes difficulty hearing, ringing in the ears, and his exposure to noise.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran was exposed to acoustic trauma as his descriptions of noise exposure are consistent with his circumstances of service and his statements describing decreased hearing and tinnitus since service are competent and credible.

The Veteran also contends that he is entitled to service connection for PTSD because it is the result of combat service.  As noted above, the Veteran's MOS was combat engineer and he was deployed in an imminent danger pay area in Iraq.

A July 2008 VA treatment record notes that a PTSD screening test was negative.  However, an August 2011 VA treatment record notes that the Veteran was not sleeping well and that it might be PTSD.  The VA treatment records reflect current diagnoses of sleep apnea, hypertension, hemorrhoids, and a back disability.  

While in July 2010, the RO made a formal finding that the Veteran's service treatment records are unavailable, the Board notes that letters to two records repositories received no response.  Namely, no response was received from the following:  a letter addressed to 489 EN BN CO B, HHC CBT COR (WRKCTO), 8000 Camp Robinson Road, North Little Rock, Arkansas, and a letter to DET4 2-379 REGT (TS) 1ST BRIGAND (TS), 95TH DIVISION, #1 AIRPORT DR, Arkadelphia, Arkansas, both of which indicated that if the records are destroyed or otherwise unavailable, a negative response is required.  

The records currently contains some service examinations, but no service treatment records.  As such, without any response from the above repositories, the Board does not find that it was appropriate for the RO to have made a formal finding of unavailability of the Veteran's service treatment records.  As such, the RO should contact the above repositories and any other appropriate facility or records depository in order to obtain any outstanding service treatment records and associate them with the claims file.  All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

At the Travel Board hearing the Veteran indicated that he receives treatment for all of his disabilities through VA at the VA Medical Centers in Little Rock and North Little Rock, Arkansas.  The claims file contains VA treatment records dated through January 2012.  As such, on remand up-to-date VA treatment records from January 2012 to the present, from all appropriate VA medical facilities/outpatient clinics should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board acknowledges that the service treatment records are unavailable and therefore, there is no evidence that the Veteran had hearing loss, tinnitus or PTSD disability while on active duty/due to active duty.  However, the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge such as experiencing noise exposure and/or decreased hearing acuity and experiencing ringing in the ears, and the record reflects that the Veteran served in combat.  The Board finds that the Veteran is similarly is competent to report having experienced diminished or decreased hearing acuity and tinnitus since service, as well as continuous worsening mental health symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6. Vet. App. 465 (1994).

In light of the type of duties and responsibilities the Veteran had in service, including as reflected by his MOS, his competent report of continuous hearing loss, tinnitus, and his claim for service connection for PTSD, the Board finds that VA examinations and opinions are necessary in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact 489 EN BN CO B, HHC CBT COR (WRKCTO) 8000 Camp Robinson Road in North Little Rock, Arkansas, and DET4 2-379 REGT (TS) 1ST BRIGAND (TS), 95TH DIVISION, #1 AIRPORT DR, Arkadelphia, Arkansas and request copies of the Veteran's service treatment records.  All attempts to secure this evidence, to include any negative response, must be documented in the claims file by the RO.  In compliance with 38 C.F.R. § 3.159(c)(2) (2014), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the court martial records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect. The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.   

2.  Obtain copies of the Veteran's VA treatment records from all appropriate VA Medical Centers and Outpatient Clinics dating from January 2012 to the present 

3.  Schedule the Veteran for a VA audiology examination in order to determine the nature and etiology of any current hearing loss and tinnitus.  The claims file should be made available to the examiner and the examiner should indicate that the claims file has been reviewed.

While the available service examination reports do not show hearing loss in service, is any current hearing loss and/or tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

In rendering the above opinions, the examiner should assume that the Veteran was exposed to loud noise during service while working as a combat engineer in an imminent danger pay area in Iraq.  The examiner should also concede that the Veteran is competent to self-report a diagnosis of tinnitus. 

The examiner must provide a rationale for the opinions expressed. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  The RO must schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current PTSD.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  The examiner must state whether the Veteran is currently diagnosed with PTSD and if so whether it is at least as likely as not related to the Veteran's active duty combat service. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  Notify the Veteran failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2014).
 
6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the RO must implement corrective procedures. 

7.  Once the above actions have been completed, the RO must re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




